DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered. 
Claim Status
An amendment, filed 1/20/2021, is acknowledged.  Claim 1 is amended; Claim 17 is newly added. No new matter is added.  Claims 1-4, 6, and 17 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (JP08-059367A)(reference and machine translation cited on IDS of 11/6/2019)(previously cited) in view of Watanabe et al. (US 2007/0045909) and Shimoda (US 5677052)(previously cited).
With respect to Claim 1, Lee teaches a composition comprising a plurality of powder particles for forming a substantive portion of an article (i.e. shaped-article forming grains), a pore forming (i.e. void forming) material for forming pores in the article (constituting a “material”), a solvent dispersing the powder and void-forming material, and a binder dissolved in the solvent. (para. 1, 9, 13-26).  Lee teaches that the composition is useful for forming a laminated article. (para. 29, 55).  As the claims do not limit the scope of the recited “three-dimensional shaped-article,” any shape or configuration is interpreted to meet the instant claims.  As a result, the composition of Lee for forming a laminated article is deemed to constitute a “three-dimensional shaped-article manufacturing” composition comprising a plurality of shaped-article forming grains for forming a substantive portion of a three-dimensional shaped article, a void forming material for forming voids in the three-dimensional shaped article, a solvent, and a binder.  
Lee further teaches that the void forming material is present from 0 to 70 parts by volume, overlapping the instantly claimed range. (para. 14, 17, 41).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
Lee teaches a composition comprising a void-forming material for forming pores in a sintered ceramic article, wherein the void-forming material may comprise a polymer, for example, PVDC (para. 
Watanabe teaches a composition for forming a porous sintered ceramic article, the composition comprising a ceramic powder (i.e. plurality of shaped-article forming grains), a binder, and a pore-forming (void-forming) material such as a polyimide, where the pore-forming material may be in the form of a powder. (para. 10, 15-22, 25).
Thus, Lee and Watanabe are both drawn to compositions for forming porous sintered ceramic articles, wherein the compositions comprise a particulate polymer void-forming material.  It would have been obvious to one of ordinary skill in the art to substitute the void-forming material of Lee, for a polyimide void-forming material, as taught by Watanabe, in order to obtain a material capable of forming voids in a sintered article.  The substitution of one void-forming material for another with substantially the same purpose, function, and effect would have been obvious to one of ordinary skill in the art.
As detailed above, Lee teaches a composition comprising a solvent and a binder, wherein the solvent may comprise an organic solvent such as ethanol, propanol, butanol, a ketone, and/or mixtures of aromatic hydrocarbons such as toluene and the solvent is selected to dissolve the binder, for example, polyvinyl butyral (PVB). (para. 22-23).  Lee does not specifically teach the use of carbitol acetate as a solvent.
Shimoda teaches a composition for making a ceramic article, the composition comprising a solvent and a binder, wherein the solvent may comprise, for example, an alcohol, ketone, or carbitol acetate and the binder may comprise, for instance, PVA, PVB, and acrylic resins such as polymethyl methacrylate (PMMA) resin. (col. 6, ln. 9-22; col. 1, ln. 56-63).
Thus, Lee and Shimoda are both drawn to compositions for making a ceramic article comprising selecting a solvent suitable for dissolving a binder, such as PVB.  It would have been obvious to one of ordinary skill in the art to substitute one known solvent such as the alcohol or ketone as taught by Lee 
Finally, the limitation in the preamble reciting “used for manufacturing of a three-dimensional shaped article” is interpreted as an intended use of the claimed composition.  As the limitation does not further limit the structure or composition of the claimed composition, the composition of Lee in view of Watanabe and Shimoda, teaching each of the required components would necessarily be capable of the same intended use.  Moreover, as Lee teaches that the composition is useful to form “a variety of articles due to its design based on its increased flexural strength and crush resistance” (para. 55), it would have been obvious to one of ordinary skill in the art to form a desired three-dimensional shaped article with the composition of Lee in view of Watanabe and Shimoda, in order to obtain an article with increased flexural strength and crush resistance.  
With respect to Claim 2, Lee teaches that the void forming material is in the form of spherical particles (i.e. grains). (para. 9-17).
With respect to Claim 3, Lee teaches a void forming material with an average grain size of 40 microns and shaped-article forming grains with an average diameter of 0.5-5 microns. (para. 20-21).  Thus, Lee teaches wherein the void forming material has an average grain diameter larger than that of the shaped-article forming grains.
With respect to Claim 4, Lee teaches a void forming material with an average grain size of 40 microns, falling within the claimed range. (para. 20).
With respect to Claim 6, Lee teaches wherein the shaped article forming grains include a ceramic material. (para. 9, 13-17).

Shimoda teaches a composition for making a ceramic article, the composition comprising a solvent and a binder, wherein the solvent may comprise, for example, an alcohol, ketone, or carbitol acetate and the binder may comprise, for instance, PVA, PVB, and acrylic resins such as polymethyl methacrylate (PMMA) resin. (col. 6, ln. 9-22; col. 1, ln. 56-63).  Thus, Shimoda teaches the use of a methacrylic-based resin as a binder with a corresponding solvent such as carbitol acetate.
Lee teaches the use of any commonly used binder in the field of ceramic manufacture and one of ordinary skill in the art would recognize that Shimoda teaches that a methacrylic-based resin is such a binder.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the binder of Lee, for a binder comprising a methacrylic-based resin, as taught by Shimoda, in order to obtain a composition for making a ceramic which may be suitably bound for sintering.  The substitution of one known binder agent for another with substantially the same purpose, function, and effect would have been obvious to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments, filed 9/30/2020, with respect to the rejection(s) of claim(s) 1-4 and 6 under 35 U.S.C. 103 have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  Specifically, Claim 1 has been amended to remove a polyamide as one of the materials.  Prior art Chartier teaches a polyamide but fails to teach one of the remaining claimed materials.  Therefore, the rejection over Lee in view of Chartier and Shimoda has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee in view of Watanabe and Shimoda, as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735